Name: COMMISSION REGULATION (EC) No 2434/96 of 19 December 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables
 Type: Regulation
 Subject Matter: plant product;  prices
 Date Published: nan

 No L 331 /34 EN Official Journal of the European Communities 20 . 12. 96 COMMISSION REGULATION (EC) No 2434/96 of 19 December 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables countries, in respect of the products and periods stipu ­ lated in the Annex thereto; Whereas, in compliance with the above criteria, the stan ­ dard import values must be fixed at the levels set out in the Annex to this Regulation, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EC) No 3223 /94 of 21 December 1994 on detailed rules for the application of the import arrangements for fruit and vege ­ tables ('), as last amended by Regulation (EC) No 2375/96 (2), and in particular Article 4 ( 1 ) thereof, Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as last amended by Regu ­ lation (EC) No 1 50 /95 (4), and in particular Article 3 (3) thereof, Whereas Regulation (EC) No 3223/94 lays down, pursuant to the outcome of the Uruguay Round multila ­ teral trade negotiations, the criteria whereby the Commis ­ sion fixes the standard values for imports from third HAS ADOPTED THIS REGULATION: Article 1 The standard import values referred to in Article 4 of Regulation (EC) No 3223/94 shall be fixed as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on 20 December 1996 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 19 December 1996 . For the Commission Franz FISCHLER Member of the Commission (') OJ No L 337, 24 . 12 . 1994, p. 66 . (2) OJ No L 325, 14 . 12 . 1996, p. 5 . 0 OJ No L 387, 31 . 12 . 1992, p. 1 . b) OJ No L 22, 31 . 1 . 1995, p. 1 . 20 . 12 . 96 I EN I Official Journal of the European Communities No L 331 /35 ANNEX to the Commission Regulation of 19 December 1996 establishing the standard import values for determining the entry price of certain fruit and vegetables (ECU/100 kg) CN code Third country Standard import I code (') value 0702 00 45 052 101,9 204 97,8 624 224,2 999 141,3 0707 00 40 624 112,3 999 112,3 0709 10 40 220 204,7 999 204,7 0709 90 79 052 87,3 999 87,3 0805 10 61 , 0805 10 65, 0805 10 69 052 23,1 204 50,4 388 20,1 448 28,8 624 47,1 999 33,9 0805 20 31 052 85,4 204 68,1 999 76,8 0805 20 33, 0805 20 35, 0805 20 37, 0805 20 39 052 64,1 464 127,1 624 72,5 999 87,9 0805 30 40 052 68,0 400 60,6 528 40,6 600 74,8 999 61,0 0808 10 92, 0808 10 94, 0808 1 0 98 052 65,1 060 46,7 064 47,5 400 69,6 404 67,1 728 121,0 999 69,5 0808 20 67 052 66,6 064 79,2 091 49,8 400 108,6 624 67,4 999 74,3 (') Country nomenclature as fixed by Commission Regulation (EC) No 68 /96 (OJ No L 14, 19 . 1 . 1996, p. 6). Code '999 ' stands for 'of other origin '.